COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                  MEMORANDUM ORDER
                                  ON MOTION TO RECUSE


Cause number and style:       01–11–00822–CV; Thomas Wayne Florence v. The State of Texas

Date motion filed:            March 14, 2013

Party filing motion:          Appellant


       It is ordered that the motion to recuse is denied.



Judge’s signature: /s/ Evelyn V. Keyes
                  Acting for the Court

The en banc Court consists of: Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Sharp, Massengale, Brown, and Huddle.


Date: July 23, 2013